


110 HR 7333 IH: Special Inspector General for the

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7333
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Flake introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  (Public Law 110–343) to provide the Special Inspector General with additional
		  personnel, audit, and investigation authorities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Special Inspector General for the
			 Troubled Asset Relief Program Act of 2008.
		2.Special inspector
			 general for the troubled asset relief program
			(a)Personnel
			 AuthoritiesSection 121(e)(1) of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343) is amended—
				(1)by inserting
			 (A) after (1); and
				(2)by adding at the
			 end the following:
					
						(B)(i)Subject to clause (ii),
				the Special Inspector General may exercise the authorities of subsections (b)
				through (i) of section 3161 of title 5, United States Code (without regard to
				subsection (a) of that section).
							(ii)In exercising the employment
				authorities under subsection (b) of section 3161 of title 5, United States
				Code, as provided under clause (i) of this subparagraph—
								(I)the Special Inspector General may not
				make any appointment on and after the date occurring 6 months after the date of
				enactment of the Special Inspector General for the Troubled Asset Relief
				Program Act of 2008;
								(II)paragraph (2) of that subsection
				(relating to periods of appointments) shall not apply; and
								(III)no period of appointment may exceed the
				date on which the Office of the Special Inspector General terminates under
				subsection
				(h).
								.
				(b)Audit and
			 Investigation AuthoritiesSection 121 of the Emergency Economic
			 Stabilization Act of 2008 (Public Law 110–343) is amended—
				(1)in subsection (c),
			 by adding at the end the following:
					
						(4)(A)Except as provided under
				subparagraph (B) and in addition to the duties specified in paragraphs (1),
				(2), and (3), the Special Inspector General shall have the authority to
				conduct, supervise, and coordinate an audit or investigation of any action
				taken under this title as the Special Inspector General determines
				appropriate.
							(B)Subparagraph (A) shall not apply to
				any action taken under section 115, 116, 117, or
				125.
							;
				and
				(2)in subsection
			 (d)(2), by striking subsection (c)(1) and inserting
			 subsection (c)(1) and (4).
				
